UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2319


LUIS D. CABRERA MEJIA,

                 Plaintiff - Appellant,

            v.

WAL-MART,

                 Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00237-TDS-JEP)


Submitted:   April 23, 2015                 Decided:   April 27, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis D. Cabrera Mejia, Appellant Pro Se.      Angela Byrd Cummings,
Molly Mitchell Shah, LITTLER MENDELSON        PC, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Luis D. Cabrera Mejia appeals the district court’s order

granting     Defendant’s      Fed.   R.       Civ.    P.   12(b)(6)      motion   and

dismissing      Mejia’s       employment         discrimination          case     with

prejudice.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                     See

Mejia v. Wal-Mart, No. 1:14-cv-00237-TDS-JEP (M.D.N.C. Nov. 3,

2014).     We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented     in   the     materials

before   this   court   and    argument       would    not   aid   the    decisional

process.



                                                                            AFFIRMED




                                          2